Notice of Allowability
This office communication is in response to an RCE filed on 12/15/2021. Claims 1-20 are allowed.
 

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks Pages 8-10, filed  11/30/2020 and, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Barry S. Goldsmith – Reg. 39,690. 

The application is amended as follows:


(Previously Presented) A method of operating a multi-tenant cloud system, the method comprising: 
at a first data center, authenticating a first client and storing resources that correspond to the first client in a first data store, the first data center in communication with a second data center that is configured to authenticate the first client and replicate the resources in a second data store;
 the first data center receiving a write request for the first client for one of the resources, writing the write request in the first data store, and generating change events, the change events generated as a result of the writing the write request in the first data store; 
queuing the change events in a first shard of a first sharded queue at the first data center in a first order, the first sharded queue comprising a single logical queue that is divided into multiple physical queues through system partitioning, the first shard determined based on a computed hash; and
 the first data center pushing the change events as change event messages to the second data center via REST API calls;
 wherein, in response to receiving the change event messages, the second data center is configured to queue the change events in a second shard of a second sharded queue at the second data center, the second sharded queue in the second data center corresponding to the first sharded queue in the first data center and the second shard corresponding to the first shard, and write the change events in the second data store in a second order comprising a dequeuing order from the second sharded queue.  




(Previously Presented) The method of claim 1, wherein the change event messages comprise JavaScript Object Notation (JSON) messages.  

(Previously Presented) The method of claim 1, wherein the first data center comprises a plurality of sharded queues and the second data center comprises a plurality of sharded queues.  

(Previously Presented) The method of claim 1, wherein the first sharded queue comprises Java Messaging Service (JMS) sharded queues.  

(Currently Amended) The method of claim 1, the second data center configured with an apply handler at the second data center, wherein the apply handler resolves a conflict at the second data center when a replicated resource already exists in response to a create operation by ignoring the change event messages or fetching the one of the resources 



(Currently Amended) The method of claim 5, wherein the apply handler resolves a conflict at the second data center when the replicated resource does not exist in response to an update operation by fetching the one of the resources 



(Previously Presented) The method of claim 1, the first data center comprising a plurality of tenants each having a corresponding partition, further comprising computing the hash that corresponds to a corresponding partition of the first client.  

(Previously Presented) A non-transitory computer-readable medium storing instructions which, when executed by at least one of a plurality of processors, cause the processor to operate a multi-tenant cloud system, the operating comprising: 
at a first data center, authenticating a first client and storing resources that correspond to the first client in a first data store, the first data center in communication with a second data center that is configured to authenticate the first client and replicate the resources in a second data store; 
the first data center receiving a write request for the first client for one of the resources, writing the write request in the first data store, and generating change events, the change events generated as a result of the writing the write request in the first data store;
 queuing the change events in a first shard of a first sharded queue at the first data center in a first order, the first sharded queue comprising a single logical queue that is divided into multiple physical queues through system partitioning, the first shard determined based on a computed hash; and 
the first data center pushing the change events as change event messages to the second data center via REST API calls;
 wherein, in response to receiving the change event messages, the second data center is configured to queue the change events in a second shard of a second sharded queue at the second data center, the second sharded queue in the second data center corresponding to the first sharded queue in the first data center and the second shard corresponding to the first 

(Previously Presented) The non-transitory computer-readable medium of claim 8, wherein the change event messages comprise JavaScript Object Notation (JSON) messages.  

(Previously Presented) The non-transitory computer-readable medium of claim 8, wherein the first data center comprises a plurality of sharded queues and the second data center comprises a plurality of sharded queues.  


(Previously Presented) The non-transitory computer-readable medium of 8, wherein the first sharded queue comprises Java Messaging Service (JMS) sharded queues.  



(Currently Amended) The non-transitory computer-readable medium of claim 8, the second data center configured with an apply handler at the second data center, wherein the apply handler resolves a conflict at the second data center when a replicated resource already exists in response to a create operation by ignoring the change event messages or fetching the one of the resources 

(Currently Amended) The non-transitory computer-readable medium of claim 12, wherein the apply handler resolves a conflict at the second data center when the replicated resource one of the resources 

 
(Previously Presented ) The non-transitory computer-readable medium of claim 8, the first data center comprising a plurality of tenants each having a corresponding partition, further comprising computing the hash that corresponds to a corresponding partition of the first client.  

(Currently Amended) A multi-tenant cloud system data center comprising: 

one or more processors that execute instructions to implement an admin service and a replication service; 

the admin service is configured to authenticate a first client and store resources that correspond to the first client in a first data store, the data center in communication with a second data center that is configured to authenticate the first client and replicate the resources; 
the first data store coupled to the admin service;
 wherein the admin service is configured to receive a write request for the first client for one of the resources, write the write request in the first data store, and generate change events, the change events generated as a result of the writing the write request in the first data store, and queuing the change events in a first shard of a first sharded queue at the first data center in a first order, the first sharded queue comprising a single logical queue that is divided 
the replication service is configured to push the change events as change event messages to the second data center via REST API calls;
 wherein, in response to receiving the change event messages, the second data center is configured to queue the change events in a second shard of a second sharded queue at the second data center, the second sharded queue in the second data center corresponding to the first sharded queue in the first data center and the second shard corresponding to the first shard, and write the change events in the second data store in a second order comprising a dequeuing order from the second sharded queue. 
 
(Previously Presented) The multi-tenant cloud system data center of claim 15, wherein the change event messages comprise JavaScript Object Notation (JSON) messages.

(Previously Presented) The multi-tenant cloud system data center of claim 15, wherein the first data center comprises a plurality of sharded queues and the second data center comprises a plurality of sharded queues.  


18. (Previously Presented) The multi-tenant cloud system data center of claim 15, wherein the first sharded queue comprises Java Messaging Service (JMS) sharded queues.  

19. (Currently Amended) The multi-tenant cloud system data center of claim 15, the second data center configured with an apply handler at the second data center, wherein the apply handler one of the resources 

20. (Currently Amended) The multi-tenant cloud system data center of claim 19, wherein the apply handler resolves a conflict at the second data center when the replicated resource does not exist in response to an update operation by fetching the one of the resources 
















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/
Primary Examiner, Art Unit 2445